

116 HR 7661 IH: Coronavirus EGC Extension Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7661IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Steil (for himself, Mr. Stivers, and Mr. Hill of Arkansas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo temporarily prevent emerging growth companies from losing their status during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus EGC Extension Act. 2.Extension of emerging growth company designation(a)In generalAny issuer that was an emerging growth company during the entire period beginning on March 13, 2020, and ending on the date of enactment of this Act shall be deemed an emerging growth company until the later of—(1)one year after the date of enactment of this Act;(2)the end of the incident period for the emergency declared by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19); and(3)the date that the issuer would cease being an emerging growth company absent the application of this section.(b)DefinitionsIn this section, the terms emerging growth company and issuer have the meaning given those terms, respectively, under section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c).